                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

                                              §
CASEY MCCLELLAN, INDIVIDUALLY AND             §
DERIVATIVELY AS SHAREHOLDER OF CASO,
DOCUMENT MANAGEMENT, INC., A
                                              §
                                                   A I     QP        /    I
                                                                          JL
                                                                               fl
DELAWARE CORPORATION, A/K/A CASO, INC
                                               §
PLAINTIFF,                                     §
                                               §
v.                                             §
                                               §
RICHARD TAMARO, LANA TAMARO,                   §
AND CASO DOCUMENT MANAGEMENT,                  §
INC., A DELAWARE CORPORATION, A/K/A            §
CASO, INC.                                     §
                                               §
DEFENDANTS.




                     PLAINTIFF'S ORIGINAL COMPLAINT

       Plaintiff, Casey McClellan, Individually and Derivatively as Shareholder of

CASO Document Management, Inc., a/kla/ CASO, Inc., files this Original Complaint

against Defendants Richard Tamaro, Lana Tamaro, and nominal Defendant CASO

Document Management, Inc., a/k/a CASO, Inc., and respectfully shows the Court the

following:

                     INTRODUCTION AND BACKGROUND

       1.     Plaintiff brings this action individually and as the founder and sole holder

 of duly issued shares of CASO Document Management, Inc., a/k/a CASO, Inc.

 ("CASO"). Defendant Richard Tamaro has been employed by CASO since at least

 2004. Since his early days of employment, Richard Tamaro has sought an ownership

 interest in CASO.     On at least two occasions, Tamaro threatened to resign his


                                                                                        1
employment unless Plaintiff gave him ownership in CASO. While Plaintiff agreed to

share CASO profits with Tamaro, Plaintiff never sold or transferred any CASO shares to

Tamaro. CASO's Board of Directors never authorized the issuance of CASO stock or

shares to Richard Tamaro.       Moreover, Richard Tamaro never paid any valid

consideration for CASO stock or shares.

      2.     Since 2011, Richard Tamaro has acted as CASO's Chief Executive

Officer. Richard Tamaro controls the financial and business affairs of the company.

Under Delaware law, Tamaro owes fiduciary duties to CASO and to Plaintiff, its

shareholder. Richard Tamaro has breached his fiduciary duties through multiple acts of

self-dealing to the detriment of Plaintiff and CASO. Tamaro's wife, Lana Tamaro, has

assisted and participated in the breach of these fiduciary duties. The Tamaros have also

engaged in unfair, oppressive and harassing conduct aimed at Plaintiff, violating

Tamaro ' s fiduciary duty, under Delaware law, to deal fairly with CASO' s shareholder.

Further, the Tamaros have orchestrated fundamental organizational changes aimed at

denying Plaintiff all meaningful participation in management and compromising

Plaintiffs ability to perform the core functions of his employment with CASO

       3.     In his personal and derivative capacity, Plaintiff seeks a declaratory

 judgment that he is the sole holder of duly issued stock in CASO. Further, in his

 personal and derivative capacity, Plaintiff seeks monetary damages in excess of

 $500,000.00 against Richard Tamaro and Lana Tamaro, based on Richard Tamaro's

 breach of his fiduciary duties and Lana Tamaro's aiding and abetting and active

 participation in her husband's breach of his fiduciary duties. Plaintiff also seeks a
 constructive trust over all funds received by the Tamaros as a result of these acts of

 self-dealing, diversion and/or misappropriation of CASO funds.

                                  DERIVATIVE ACTION

       4.      Plaintiff fairly and adequately represents the interests of CASO through

this suit. Plaintiff was the founder and was a CASO           shareholder at the time of the

transactions addressed in this Complaint. Plaintiff remains a CASO shareholder as of the

date of this filing. This action is not a collusive action to defer jurisdiction that the Court

would otherwise lack.

        5.     CASO is a closely-held Delaware corporation having less than three

shareholders and no shares listed on a national securities exchange or regularly quoted in

an over-the-counter market by one or more members of a national securities association.

Plaintiff has not taken any action, including written demand, to obtain the desired action

from the Board of Directors or Chief Executive Officer, Defendant Richard Tamaro,

because such action would be futile.   See,   Fed. R. Civ. P. 23.1.

                                         PARTIES

        6.      Casey McClellan ("Plaintiff') is the founder and shareholder of CASO,

and he resides in Austin, Travis, Texas. McClellan has served as President of CASO and,

since 2016, has operated out of CASO's San Antonio, Texas office.

        7.      Defendant Richard Tamaro ("Defendant" or "Tamaro") is a resident of

Rockville Centre, New York. Pursuant to Fed. R. Civ. P. 4(e)(1) and Tex. Civ. Prac. &

Rem. Code Sections 17.026(a) and 17.044 (b), citation may be served on the Texas

Secretary of State by certified mail, return receipt requested, which shall serve Richard

Tamaro by mail to his residence at 77 Shellbank P1., Rockville Centre, New York 10001.




                                                                                              3
         8.        Defendant Lana Tamaro is a resident of Rockville Centre, New York.

Pursuant to Fed. R. Civ. P. 4(e)(1) and Tex. Civ. Prac. & Rem. Code Sections 17.026(a)

and 17.044 (b), citation may be served on the Texas Secretary of State by certified mail,

return receipt requested, which shall serve Lana Tamaro by mail to her residence at 77

Shelibank P1., Rockville Centre, New York 10001.

         9.        Nominal Defendant CASO is a Delaware Corporation.               CASO is

authorized to do business in the State of Texas and may be served through its registered

agent for service, Casey McClellan, at 1405 Desert Quail Lane, Austin, Texas 78758.

         JURISDICTION AND VENUE

         10.       This Court has subject matter jurisdiction over this lawsuit pursuant to 28

U.S.C.   §    1332(a)(1) because Plaintiff and Defendants are citizens of different states and

the amount in controversy exceeds $75,000, excluding interest and costs.

         11.       This Court has personal jurisdiction over Richard Tamaro, Lana Tamaro

and CASO. By Certificate of Authority issued by the State of Texas, CASO is authorized

to do business in the State of Texas and is doing business in the State of Texas through its

office in San Antonio, Bexar County, Texas. Richard and Lana Tamaro both purport to

be officers of CASO and actively direct CASO operations, employees and agents within

the State of Texas, through CASO's office in San Antonio, Bexar County, Texas. In

2011, CASO and Richard Tamaro consented to general personal jurisdiction through

another lawsuit arising from Richard Tamaro's oppressive actions, C.A. No. SA-1 1-CA-

0874-OG, Timothy Peters, Individually v. Richard Tamaro, Individually, et al.




                                                                                            4
       12.       Venue is proper in this district under 28 U.S.C.    §    1391(b)(2) because a

substantial part of the events and omissions giving rise to Plaintiff's claims occurred in

San Antonio, Bexar County, Texas.

                                 STATEMENT OF FACTS

       13.       CASO is a Delaware S-Corporation specializing in enterprise content

management, business process automation and fuily managed scanning services. Plaintiff

founded CASO in 1998. Pursuant to CASO's Bylaws:

              Certificates representing stock in CASO must be authorized by the
              Corporation through its Board of Directors, and all certificates representing
              stock in the corporation shall be signed by the Corporation; and

              Any transfers or registration of transfers of shares of stock of the Corporation
              shall be made only on the stock ledger of the Corporation by the registered
              holder of the shares and filed with the Secretary of the Corporation.

CASO Bylaws, Art. I, Sections      1   and 4. Also in 1998, the Board of Directors authorized

the issuance of 20 shares of CASO stock to Plaintiff for $500.00, and 20 shares were

issued to Plaintiff, as evidenced by CASO Share Certificate No.          1.   Since that time, the

CASO Board of Directors has not authorized the issuance of any other share certificates

of CASO stock, and the Board of Directors has not authorized the issuance of

uncertificated shares in CASO.

        14.       In 2004, Plaintiff hired Richard Tamaro, as Chief Operating Officer, and

Timothy Powers ("Powers"), as Chief Information Officer. Later in 2004, CASO's

primary customer terminated its contract with CASO, and Tamaro and Powers threatened

to quit unless Plaintiff agreed to "make an ownership change." Fearing that he could not

rebuild CASO alone, Plaintiff entered into an agreement with Tamaro and Peters, drafted

by Tamaro ("2005 Agreement"), agreeing to share CASO's future profits with Tamaro



                                                                                                 5
and Powers and give Tamaro and Powers "ownership" in CASO. Tamaro and Peters

gave Plaintiff no valid consideration for the 2005 Agreement.

           15.   In 2007, Peters became CASO's Chief Executive Office, with Plaintiff

remaining as CASO's President.

           16.   In January 2008, CASO, Plaintiff, Richard Tamaro and Peters entered into

a "Shareholders' Agreement" ("January 2008 Agreement").               The January 2008

Agreement guarantees employment to each "Shareholder" for "so long as he is a

Shareholder of the Corporation." The January 2008 Agreement also provides that each

"Shareholder" was entitled "to draw compensation, as voted upon them from time to

time."

           17.   In late August or early September 2008, Richard Tamaro and Peters again

threatened to quit the Company unless Plaintiff entered into an agreement outlining a

plan to transfer the majority of Plaintiffs CASO stock to them. Pressured by Tamaro and

Peters, Plaintiff entered into a Stock Purchase Agreement on September 3, 2008, agreeing

that he, as "Seller," had the option to sell and transfer to Richard Tamaro and Peters, as

"Buyers," up to 280 shares each ("September 2008 Stock Purchase Agreement"). Seller

agreed to a schedule for his potential stock transfer and sale ("delivery dates"), provided

that Tamaro and Peters would pay Plaintiff on the "delivery dates" a total of $221,880.00

("Purchase Price") and pay Plaintiff the Purchase Price by certified or cashier's check.

           18.   Also on September 3, 2019, Plaintiff, Tamaro and Peters executed a

separate Shareholders' Agreement, agreeing to "continue their practice of ensuring that

[Plaintiff], as company founder, maintains a salary differential over those of Tamaro and

Peters."
       19.     Plaintiff never opted to sell or transfer any of his CASO shares to Tamaro

or Peters, and neither Richard Tamaro nor Peters paid Plaintiff the Purchase Price, any

cash or valid consideration for Plaintiff's CASO shares.

       20.     In 2011, Peters was replaced with Tamaro as CEO of CASO, while

Plaintiff remained as CASO's President. Shortly thereafter, Tamaro fired Peters and sent

a letter to Peters offering for CASO to purchase Peters' purported CASO shares.        In

October 2011, Peters sued CASO, Richard Tamaro, and Plaintiff ("Peters Suit"),

asserting breach of fiduciary duty, based primarily on Tamaro's oppressive conduct

surrounding Peters' termination.    In 2013, Peters agreed to sell his claimed 43% share

interest back to CASO, and he dismissed the lawsuit.          As part of a confidential

settlement, CASO paid Peters for his claimed CASO interest, but no transfer of CASO

stock from Peters to CASO occurred or was recorded on the CASO stock ledger.

       21.     After taking over as CASO's CEO and firing Peters, Richard Tamaro took

complete control of all corporate decision-making and company operations. Without

informing Plaintiff or obtaining Plaintiff's or the Board of Directors' consent, Richard

Tamaro hired his wife, Lana, a mental health counselor and receptionist, to be CASO's

Executive Vice President. Since CASO's early days, ADP handled all of CASO's human

resources functions, including counseling and payroll. In early 2016, despite ADP 's role,

Richard Tamaro added an additional title to his wife Lana's resume, declaring her

CASO's Vice President of Human Resources and increasing her pay by 150% for human

resources functions that she neither performs nor is qualified to perform. Later in 2016,

Richard Tamaro doubled Lana's salary (that he raised by 150% only five months before),




                                                                                         7
vesting wife Lana with the additional titles of Business Manager and Head of Marketing

for CASO.

       22.    Also in late 2016, Richard and Lana Tamaro engaged in further self-

dealing, through a scheme to defraud CASO and Plaintiff.        The Tamaros disguised

payments from CASO to themselves by diverting CASO funds to The Right Business

Solution, a company owned by Lana. The Right Business Solution has no written vendor

agreement with CASO and provides no measurable services for CASO. From November

2016 through the present, the Tamaros have authorized and diverted payments to

themselves through monthly payments and annual "bonuses" to Lana's company, The

Right Business Solution. Additionally, Richard and Lana Tamaro have authorized and

CASO payments to The Right Business Solution, thereby diverting CASO funds to

themselves for cleaning and utilities associated with the Tamaro's home as well as "rent"

payments for the Tamaro's home. Since November 2016, Richard and Lana Tamaro

have diverted over $400,000.00 in CASO funds to themselves through the Right Business

Solution for the sole benefit of themselves and to the detriment of CASO and Plaintiff,

CASO' s shareholder. Despite their claim of a "home office," little to no business

activities are conducted at or through the Tamaro' s home.

       23.     Without informing Plaintiff or obtaining Plaintiff's or the Board of

Directors' consent, Richard Tamaro and Lana Tamaro have engaged in fundamental

organizational changes secretly and in bad faith, denying Plaintiff all meaningful

participation in management, harassing and directing others to harass Plaintiff, and

depriving Plaintiff of his shareholder and employee rights.         The Tamaros have

implemented employee rules and procedures that they insist Plaintiff follow, despite the
terms of Plaintiff's employment set out in the January 2008 Agreement. The Tamaro's

have launched several disciplinary proceedings against Plaintiff, accusing him of a

various employment violations. Repeatedly and as a pretext for terminating Plaintiffs

employment with CASO, Richard Tamaro, his wife Lana and those acting at their

direction and on their behalf have denied Plaintiff his authority to supervise CASO

operations and employees, questioned Plaintiff's fitness for employment, and challenged

Plaintiff's loyalty to CASO.

       24.     In 2017, Richard and Lana Tamaro informed Plaintiff that he would no

longer be entitled to use the Company credit card and that his Company car would be

taken from him.     Thereafter, Richard and Lana Tamaro imposed a new Company

"policy," that business expenses exceeding $2,500.00 per month would not be

reimbursed. As of the date of the filing this lawsuit, Richard and Lana Tamaro have

failed and refused to reimburse Plaintiff for valid employment expenditures exceeding

$54,000.00. Plaintiffs business travel expenses are necessarily significant, since his job

requires extensive travel to serve existing clients and market new clients. Richard and

Lana Tamaro's failure and refusal to reimburse Plaintiffs business expenses significantly

impair Plaintiffs ability to perform the core functions of his work on CASO's behalf.

       25.     Richard Tamaro and Lana Tamaro have engaged in numerous other acts of

oppression and harassment against Plaintiff, clearly aimed at forcing Plaintiff to resign

his employment and his interest in CASO. These acts of harassment include:

               Threatening to terminate Plaintiff if he refused to sign off on a new
               Employee Handbook that does not govern the terms of his employment;

               Ordering Plaintiff to pay corporate counsel expenses associated with his
               refusal to comply with their demand that he sign the CASO Employee
               Handbook;
              Hiring an office manager in the San Antonio office (over Plaintiff's
              objections) and granting the office manager authority over Plaintiff.
              Based on Richard and/or Lana Tamaro's express instructions, the office
              manager has:

                 o Taken company actions without Plaintiffs consent and/or in
                   defiance of Plaintiffs directives;

                 o Reported all activities of the San Antonio office directly to Lana
                   Tamaro;

                 o "Written up" and/or threatened to "write up" Plaintiff for purported
                   actions that do not impinge on his work performance and that are
                   contrary to his rights as an employee pursuant to the January 2008
                   Shareholders' Agreement;

                 o Prevented Plaintiff from attending company-wide meetings;

                 o    Interfered with Plaintiffs client interactions, for which Plaintiff
                     has been reprimanded by Richard Tamaro; and

                 o   Refused to respond to Plaintiffs requests for information
                     concerning client deliveries, for which Plaintiff has been
                     reprimanded by Richard Tamaro.

        26.   Beginning in 2017, Richard Tamaro began taking unilateral corporate

action concerning Plaintiffs compensation and distributions, shareholder status, and

authority:

                 In 2017, Tamaro insisted that he owns 75% of CASO and is entitled to
                 make all decisions concerning distributions and that Plaintiff would no
                 longer serve as CASO's President. Tamaro also rejected Plaintiffs
                 demand to redistribute CASO ownership in keeping with the parties'
                 previous agreements.

                 In 2017, Tamaro authorized 2017 salary payments to himself totaling
                 $302,291.00 and authorized 2017 CASO profit distributions to himself
                 totaling $66,000.00, while authorizing 2017 salary payments to
                 Plaintiff totaling $271,587.00 and authorizing 2017 CASO profit
                 distributions to Plaintiff totaling $21,141.00.

                 In 2018, Richard Tamaro authorized salary payments to himself
                 totaling $258,022.00 and authorized 2018 CASO profit distributions to


                                                                                     10
                    himself totaling $345,015.00, while authorizing salary payments to
                    Plaintiff totaling $255,000.00 and authorizing 2018 CASO profit
                    distributions to Plaintiff totaling $115,005.00.

                    As of June 30, 2019, Richard Tamaro has authorized 2019 CASO
                    profit distributions to himself totaling $183,000.00, while authorizing
                    2019 CASO profit distributions to Plaintiff totaling $61,000.00.

                    In early 2019, Tamaro unilaterally rejected an offer by InStream to
                    purchase all outstanding CASO stock.

                                       COUNT ONE

                                Declaratory Judgment
  (Asserted by Plaintiff, individually and derivatively on behalf of CASO, against
                                  Richard Tamaro)

       27.       Plaintiff incorporates by reference the allegations contained in the

paragraphs above as if set forth herein.

       28.       A justiciable controversy exists concerning whether Richard Tamaro is a

holder of duly issued CASO stock. Richard Tamaro maintains that he owns 75% of the

issued shares of CASO stock. However, Plaintiff never sold or transferred any duly

issued CASO stock to Richard Tamaro, and there is no corporate record that any such

shares were ever transferred to Tamaro or are presently held in his name.          Further,

Richard Tamaro never paid for any CASO shares or stock with cash or other valid

consideration. Additionally, CASO never authorized in writing the issuance of stock or

uncertificated shares to Richard Tamaro. Therefore, Plaintiff seeks a declaratory

judgment that:

                 There are only 20 duly issued shares of CASO stock; and

                 Plaintiff is the sole authorized holder of CASO stock.


                                       COUNT TWO



                                                                                        11
                                Breach of Fiduciary Duty

      (Asserted by Plaintiff, Individually and Derivatively on behalf of CASO,
                               against Richard Tamaro)

       29.     Plaintiff incorporates by reference the allegations contained in the

paragraphs above as if set forth herein.

       30.     Under Delaware law, Richard Tamaro, as the Chief Executive Officer of

CASO, owes both Plaintiff and CASO the duty of loyalty. Richard Tamaro is prohibited

by Delaware law from engaging in self-dealing, and he is obligated to act in good faith

and in a manner that is in the best interests of CASO and all stockholders.         He is

obligated by Delaware law to refrain from conduct that would injure CASO and its

stockholders and to refrain from conduct that would deprive CASO or its stockholders

from profit or advantage. When making decisions on behalf of the Company, Richard

Tamaro is prohibited by law from allowing his own financial interest or any other self-

interest to take precedence over the interests of CASO and its stockholders. Further, as

part of his duty of good faith, Richard Tamaro is obligated to act in good faith in his

oversight of the Company.

       31.     Richard Tamaro breached his fiduciary duties to CASO and to Plaintiff by

engaging in multiple acts of disloyalty, self-dealing, and bad faith, including:

               Making unilateral salary and compensation decisions for himself and
               Plaintiff, to the benefit of himself and detriment of Plaintiff and CASO,
               without Plaintiff's or Board of Directors' action, consent or knowledge;

               Making excessive distributions to himself without Plaintiff's or Board of
               Directors' action, consent or knowledge, severely threatening the liquidity
               of CASO;

               Hiring and paying with CASO funds his wife, Lana Tamaro, as Executive
               Vice President and later as Human Resources Manager and Business
               Manager without Board or shareholders' consent or knowledge, thereby


                                                                                       12
               increasing Tamaro's profits in CASO by hundreds of thousands of dollars
               to the detriment of CASO;

               Diverting CASO funds to themselves, through payments to Lana's
               company, The Right Business Solution;

               Diverting CASO funds to themselves through the payment of "rent,"
               cleaning expenses, and other expenses associated with the Tamaros'
               residence;

               Taking oppressive and harassing actions and/or authorizing others to take
               such actions to squeeze Plaintiff out of management and terminate
               Plaintiff's employment by pretext;

               Imposing Company Policies designed to impair Plaintiff's ability to
               perform the core functions of his employment; and

               Refusing to pay Plaintiff his reimbursable business expenses.

Under Delaware law, Richard Tamaro bears the burden of establishing entirely fair

treatment of Plaintiff and CASO in all aspects of the transactions described above.

       32.     Richard Tamaro's wrongful conduct damaged Plaintiff and CASO.

Plaintiff, on behalf of himself, individually and, derivatively, on behalf of CASO, seeks

all equitable remedies available under law. Further, Plaintiff requests on behalf of himself

and CASO actual damages caused, brought about or contributed to by Richard Tamaro's

wrongful conduct, including but not limited to out-of-pocket, benefit of the bargain,

special, consequential, incidental and lost profits damages, as well as exemplary damages

as allowed by law.

                                           COUNT THREE

        Knowing Participation in and Aiding and Abetting Breach of Fiduciary Duty
          (Asserted by Plaintiff, individually and derivatively on behalf of CASO,
                                against Lana Tamaro)

        33.    Plaintiff incorporates by reference the allegations contained in the

paragraphs above as if set forth herein.


                                                                                         13
        34.      Lana Tamaro knowingly participated in and aided and abetted actions

taken by Richard Tamaro in violation of his fiduciary duties owed to CASO and to

Plaintiff as a CASO shareholder, as described above in Count Two of this Complaint.

Lana Tamaro is, therefore, liable to CASO and Plaintiff for all actual damages caused,

brought about or contributed to by her knowing participation and aiding and abetting in

Richard Tamaro's breach of fiduciary duties as described above, as well as exemplary

damages.

                                      COUNT FOUR

                                  Unjust Enrichment
 (Asserted by Plaintiff, individually and derivatively on behalf of CASO, against all
                                      Defendants)

        35.     Plaintiff incorporates by reference the allegations contained in the

paragraphs above as if set forth herein.

        36.     As   described   above,    Defendants   have   breached   and knowingly

participated in the breach of fiduciary duties owed to CASO and Plaintiff personally. As

a direct and proximate result of Defendants' conduct, Defendants have been unjustly

enriched, to the detriment of CASO and Plaintiff personally. The exact sums by which

Defendants have been unjustly enriched are solely within Defendants' knowledge.

                                      COUNT FIVE

                                     Constructive Trust
              (Asserted by Plaintiff, derivatively on behalf of CASO, against
                                       All Defendants)

       37.      Plaintiff incorporates by reference the allegations contained in the

paragraphs above as if set forth herein.




                                                                                     14
        38.     Upon a finding of Defendants' breach and knowing participation in the

breach of fiduciary duties and unjust enrichment, a constructive trust should be imposed

upon all funds received by Richard Tamaro and Lana Tamaro as a result of their self-

dealing, diversion and/or misappropriation of CASO funds.

        WHEREFORE, Plaintiff Casey McClellan, individually and derivatively on

behalf of CASO Document Management, Inc.,, a/k/a CASO, Inc., requests that the Court

grant judgment for Plaintiff and award Plaintiff declaratory relief, actual damages,

equitable relief, exemplary damages, and court costs and such other and further relief, at

law or in equity, to which Plaintiff is entitled.

                                                Respectfully Submitted,

                                                HANCE SCARBOROUGH, LLP
                                                400 W. 15th Street, Suite 950
                                                Austin, Texas 78701


                                                By: Thomas Tourtellotte
                                                State Bar Number: 20151650
                                                512) 479-8888 (Telephone)
                                                (512) 482-6891 (Facsimile)
                                                Email: ttourtellotte(hslawmail.com

                                                Attorneys for Casey McClellan, PlaintfJ
                                                Individually and Derivatively on behalf of
                                                CASO Document Management, Inc., a/k/a
                                                CASO, Inc.




                                                                                       15
